Citation Nr: 0700519	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  05-10 410	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than March 13, 2003, 
for the grant of service connection for a schizoaffective 
disorder.  


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from February 1989 to 
November 1990.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Phoenix, Arizona.  The veteran thereafter moved and his 
claim's file was transferred to the RO in Portland, Oregon.  
In April 2005, the veteran cancelled his request for a 
hearing before a Veterans Law Judge sitting at the RO.  

Initially, the Board notes that the veteran, within the 90 
day period he had to file additional evidence after his 
appeal was certified to the Board, filed such evidence with 
the Board without waiving RO review.  Nonetheless, the Board 
finds that a remand for the issuance of a supplemental 
statement of the case is not required because the evidence is 
not pertinent.  See 38 C.F.R. § 19.31 (2006).  

As to the evidence received by the Board after this 90 day 
period had expired, the Board will not consider this evidence 
when adjudicating the current claim because the veteran has 
failed to show good cause why he did not send this evidence 
to the Board within 90 days after his appeal was certified to 
the Board.  38 C.F.R. § 20.1304 (2006).


FINDING OF FACT

The veteran's original claim for service connection for a 
schizoaffective disorder was received on March 19, 2003, more 
than one year after his separation from active duty.




CONCLUSION OF LAW

The criteria for an effective date prior to March 19, 2003, 
for service connection for a schizoaffective disorder have 
not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the April 2003 VCAA letter, prior to the 
appealed from rating decision, have informed the claimant of 
the information and evidence necessary to warrant entitlement 
to the benefit sought.  Moreover, in the April 2003 VCAA 
letter, the appellant was advised of the types of evidence VA 
would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board notes that the April 2003 VCAA letter was given in 
connection with the veteran's underlying initial claim of 
service connection and that such notice is valid since the 
veteran is appealing aspects of the rating decision which 
resulted from his initial claim.  

The Board also notes that the April 2003 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
his possession.  In this regard, the appellant was repeatedly 
advised to identify any source of evidence and that VA would 
assist in requesting such evidence.  The Board believes that 
a reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence that the 
appellant may have and that the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  

While the VCAA letter provided the veteran did not provide 
specific notice of the type of evidence necessary to 
establish an effective date for the claim on appeal, the 
Board finds this failure harmless because such notice was 
provided in the statement of the case and the preponderance 
of the evidence is against the appellant's claim and 
therefore any questions as to the appropriate effective date 
to be assigned is moot.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

No additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.

The Claim

The veteran has submitted numerous statements asserting that 
his service-connected schizoaffective disorder should date 
back to his November 1990 separation from service because he 
has carried a diagnosis of schizoaffective disorder since 
that time.  

Generally the effective date for an award of compensation 
based on an original claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If service connection is 
granted based on a claim received within one year of 
separation from active duty the effective date will be the 
day following separation.  Id.  

In this case, the veteran separated from military service in 
November 1990.  His original claim of entitlement to service 
connection for a schizoaffective disorder was received on 
March 19, 2003.  He was awarded service connection in a June 
2003 rating decision effective from March 19, 2003.  

A review of the record on appeal shows that the first post-
service writings received from the veteran were in November 
1994.  At that time, the veteran filed a request to determine 
eligibility for a loan guarantee and statements discussing 
pre-approval, his work history, his credit report, and his 
qualification.  Thereafter, a statement received from the 
veteran in December 1994 discussed a home loan and credit 
report.  A subsequent statement received from the veteran in 
December 1995 discussed a home loan as well as a statement 
that his military records stated that he had an inability to 
function.  Statements received by the RO in March 1995 
included the veteran's statements that he was placed in a 
mental ward in-service and that he was innocent as well as 
discussions of a home loan, mental persecution in the 
military, and his arguments that he was not dysfunctional.  
In a January 1995 letter to the RO, the RO apologized to the 
veteran for any confusion caused him by virtue of a November 
1994 letter which mistakenly indicated that VA was developing 
a service connection claim when his claim involved 
eligibility for a loan guarantee.  In an April 1995 rating 
decision, the RO established the veteran's eligibility for a 
loan guarantee.  Thereafter, the next writing received by the 
RO was on March 19, 2003.  At that time, the veteran filed 
with VA a VA Form 21-526, Veteran's Application for 
Compensation or Pension, in which he asked for service 
connection for a psychiatric disorder.

While the veteran argued that the effective date for his 
grant of entitlement to service connection should date back 
to November 13, 1990, i.e., the date he separated from 
military service, and the record contains statements from 
health care professionals indicating that his adverse 
psychiatric symptomatology dates back to his time in-service, 
the record is devoid of any communication from the veteran 
between the time of his November 13, 1990, separation from 
military service and March 19, 2003, indicating an intent or 
desire to file a claim of entitlement to service connection 
for a psychiatric disorder.  

The law is clear that no benefit may be paid before a claim 
is made.  38 U.S.C.A. § 5101 (West 2002); Jones v. West, 136 
F.3d 1296, 1299 (Fed. Cir. 1998) ("[38 U.S.C.A. §] 5101 is a 
clause of general applicability and mandates that a claim 
must be filed in order for any type of benefits to . . . be 
paid under the laws administered by the Secretary.") 
(Emphasis added).  The law is also clear that an intent to 
apply for benefits is an essential element of any claim and 
that this intent must be communicated in writing.  Criswell 
v. Nicholson, No. 03-845 (U.S. Vet. App. Dec. 4, 2006).  
Therefore, since his service connection claim was received 
more than one year after his separation from military 
service, the effective date of the award may be no earlier 
then the date of receipt of his claim by the RO on March 19, 
2003.  Hence, the claim is denied.


ORDER

An effective date prior to March 19, 2003, for a grant of 
entitlement to service connection for a schizoaffective 
disorder, is denied.



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


